DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 6, 7, 8, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (U.S. Patent 5,607,235).
Regarding claim 1, Campbell teaches a physically independent agitator for insertion in a container holding liquid (figure 11 items 24 and 10 form an agitator, and is considered capable of being independent if assembled without the shaft 36), the agitator comprising: a central body having sufficient density to be immersed in the liquid in the container (items 42 are considered reading on a central body and is considered capable of being immersed in a liquid); a plurality of 
Regarding claim 4, Campbell teaches wherein the central body has a cylindrical shape (items 42 are considered reading on a cylinder).
Regarding claim 6, Campbell teaches wherein each of the blades includes a top section and a bottom section wherein the top and bottom sections are symmetrical (a line of symmetry can be drawn through the triangular blade as shown in figure 11 item 10 with one side being referred to as a top section and the other section being referred to as a bottom section). 
Regarding claim 7, Campbell teaches wherein the top section of each blade includes an angled proximal portion and a second angled distal portion ending in the distal edge (when a line is drawn through figure 11 item 10, two angles portions are formed).
Regarding claim 8, Campbell teaches wherein at least one of a center of gravity, a center of buoyancy or a material density are selected to stabilize the agitator in the liquid (item 10 is used in liquid and is considered having a material density to stabilize the agitator in the liquid, as taught in column 1 lines 34-35).
Regarding claim 9, Campbell teaches wherein the agitator is constructed of at least a metal (column 4 lines 2-4).
Regarding claim 20, Campbell teaches wherein the central body spins along a vertical axis when the container is shaken, and wherein the flat surface of each of the blades is parallel to the vertical axis (the hub item 42 spins in the housing, the container is not considered claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Campbell (U.S. Patent 5,607,235).
Regarding claim 3, Campbell teaches 2 blades radially equidistant from each other on the body (figure 10 the blades are radially equidistant from each other).
Regarding claims 2 and 3, Campbell is silent to the 3 blade configuration (Campbell teaches two blades in figure 10). 
Regarding claims 2 and 3, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the number of blades in order to increase the degree of mixing since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
The remarks regarding the 35 U.S.C. 102 rejection of claim 1 in light of the amendment of the claim is not considered persuasive. The container in the preamble is considered the intended use of the physically independent agitator since the container is not positively claimed. 
The remarks regarding the 35 U.S.C. 103 rejection of claim 10 is considered persuasive in light of the amendment to the claim. The agitator of Campbell (U.S. Patent 5,607,235) is not considered capable of being inserted through the mouth opening, covered by a lid, of the container of Brownlie (U.S. Patent 3,244,408).  
The remarks regarding the remaining claims are based off the rejection of independent claims 1 and 10. 

Allowable Subject Matter
Claim 10, 11, 12, 13, 15, 16, 17, 18, and 21 are allowed. Regarding claim 10, the prior art does not teach or fairly suggest the shape of the blades in combination with the mouth and lid configuration, specifically where the agitator is considered capable of being inserted into the 
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is objected to for the reasons stated in the Final Rejection mailed 10/20/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.